DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018112513 to Mishima et al [hereinafter Mishima] in view of DE19523911 to Hoetzel et al [hereinafter Hoetzel] (see attached translation).
Referring to claim 1, Mishima discloses a temperature sensor (figures 2-4; paragraphs 27, 30, 57, 65) comprising: 
a temperature sensitive element (2) (paragraph 27);
a sheath member which is provided on a rear end side of the temperature sensitive element (2), and which includes a pair of sheath core wires (3) connected to the temperature sensitive element (2), and a sheath outer tube (5) accommodating the sheath core wires (3) inside an insulation material (23) (paragraph 30); 
a pair of lead wires (55) which are disposed on a rear end side of the sheath member, and which are directly or indirectly connected to the respective sheath core wires (3) exposed more on a rear end side of the temperature sensor than the sheath outer tube (5) (figure 4); and

Mishima does not disclose the insulation covering portions being glass-braided insulation covering portions.
However, Hoetzel discloses a temperature sensor (figure 1) having a pair of sensor wires (21), wherein the sensor has glass-braided insulation covering portions (23) individually covering the pair of wires (21) in order to protect the wires in a high-temperature environment by electrically insulating the wires from each other (paragraphs 14, 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation covering portions of Mishima so that they have glass-braided insulation covering portions, as suggested by Hoetzel, in order to further protect the wires of Mishima in a high-temperature environment by electrically insulating the wires from each other.

Referring to claim 2, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Mishima further discloses that the insulation covering portions (51) each have a tube shape (paragraph 75).

Referring to claim 3, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claim 3, as stated above with respect to claim 1, except for Mishima and Hoetzel disclosing that a weight change of each of the insulation covering portions at 25-600°C is 0.5 % or less.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation covering portions of Mishima in view of Hoetzel so that a weight change of each of the insulation covering portions at 25-600°C is 0.5 % or less in order to provide a desired insulation between the pair of connection portions of the temperature sensor, as suggested by Mishima and Hoetzel; and since the particular type of insulating material used to make the insulation covering portions claimed by applicant, i.e., having a weight change of each of the insulation covering portions at 25-600°C being 0.5 % or less, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 4, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claim 4, as stated above with respect to claim 1, wherein Mishima further discloses a protective tube (9) of which a distal end side is closed (figure 3), which extends in an axis direction, and which accommodates at least the temperature sensitive element (2) and a distal end side of the sheath member (figure 3).



Referring to claim 6, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claim 6, as stated above with respect to claim 4, wherein Mishima further discloses a second protective tube (19) which accommodates the insulation covering portions (51) in at least a non-contact state (figure 4).

Referring to claim 8, Mishima discloses a temperature sensor (figures 2-4; paragraphs 21, 27, 30, 57, 65) comprising: 
a pair of thermocouple wires (2) (paragraph 21);
a temperature measuring junction (contact point) formed by joining distal ends of the pair of the thermocouple wires to each other (paragraph 21);
a sheath member including at least a sheath outer tube (5) for projecting the thermocouple wires from a distal end and a rear end thereof, while accommodating the thermocouple wires inside an insulation material (23) (paragraph 30);
a pair of compensation conductive wires (55) which are disposed on a rear end side of the sheath outer tube (5), and which are directly or indirectly connected to the respective 
insulation covering portions (51) individually covering a pair of respective connection portions of the thermocouple wires and the compensation wires (55), so as to insulate between the pair of the connection potions (27), in a rear end from the sheath outer tube (5) (paragraph 57).
Mishima does not disclose the insulation covering portions being glass-braided insulation covering portions.
However, Hoetzel discloses a temperature sensor (figure 1) having glass-braided insulation covering portions (23) individually covering a pair of respective wires (21) in order to protect the wires in a high-temperature environment by electrically insulating the wires from each other (paragraphs 14, 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation covering portions of Mishima so that they have glass-braided insulation covering portions, as suggested by Hoetzel, in order to further protect the wires of Mishima in a high-temperature environment by electrically insulating the wires from each other.

Referring to claim 9, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claim 9, as stated above with respect to claim 8, wherein Mishima further discloses that the insulation covering portions (51) each have a tube shape (paragraph 75).


However, Mishima and Hoetzel disclose that the insulation covering are made of a material for insulating between a pair of the connection potions of the temperature sensor, as stated above. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the insulation covering portions of Mishima in view of Hoetzel so that a weight change of each of the insulation covering portions at 25-600°C is 0.5 % or less in order to provide a desired insulation between the pair of connection portions of the temperature sensor, as suggested by Mishima and Hoetzel; and since the particular type of insulating material used to make the insulation covering portions claimed by applicant, i.e., having a weight change of each of the insulation covering portions at 25-600°C being 0.5 % or less, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of materials that a person of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 11, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claim 11, as stated above with respect to claim 8, wherein Mishima further 

Referring to claim 12, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claim 12, as stated above with respect to claim 8, wherein Mishima further discloses that the sheath core wires (3) are electrically connected with the respective lead wires (55) through respective connection terminals, so that the connection portions (27) are formed (figure 4), and wherein the insulation covering portions (51) cover at least the respective connection terminals (27) (figure 4).

Referring to claim 13, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claim 13, as stated above with respect to claim 8, wherein Mishima further discloses a second protective tube (19) which accommodates the insulation covering portions (51) in at least a non-contact state (figure 4).

Referring to claims 15 and 18, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claims 15 and 18, as stated above with respect to respective claims 1 and 8, wherein Hoetzel further discloses that the glass-braided insulation covering portions comprise woven (braided) fibers made of a glass (paragraph 16), but is silent as to the material of the glass, thereby not explicitly disclosing that the glass is a composition containing an oxide of at least one element selected from the group consisting of Si, Ca, Al, and Mg.
.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima in view of Hoetzel, as applied to respective claims 1 and 14 above, and further in view of U.S. Patent Application Publication 2015/0323392 to Mori.
Referring to claims 7 and 14, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claims 7 and 14, as stated above with respect to respective claims 1 and 8, except for Mishima disclosing a glass coating layer being formed on a surface of each of the insulation covering portions.
However, Mori discloses a temperature sensor that uses a glass coating layer (silicon varnish) that is formed on a surface of a glass-braided body of insulation covering portions to provide a protective tube in a high-temperature environment (paragraphs 3, 57).
.

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishima in view of Hoetzel, as applied to respective claims 15, 1, 18, and 8 above, and further in view of Mori.
Referring to claims 16, 17, 19, and 20, Mishima in view of Hoetzel disclose a sensor having all of the limitations of claims 16 and 19, as stated above with respect to respective claims 15, 1, 18, and 8, except for Mishima disclosing a coating layer made of glass being formed on a surface of the insulation covering portions.
However, Mori discloses a temperature sensor that uses a glass coating layer (silicon varnish) that is formed on a surface of a glass-braided body of insulation covering portions to provide a protective tube in a high-temperature environment (paragraphs 3, 57).
Therefore, referring to claims 16, 17, 19, and 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mishima in view of Hoetzel by forming a coating layer made of glass on a surface of the insulation covering portions, as suggested by Mori, in order to further protect the wires of Mishima in the high-temperature environment.


Response to Arguments
Applicant’s arguments filed 2/2/22 with respect to the claims have been considered, but are not persuasive.
Applicant’s argues (pages 8-10 and 12 of the response) that it would not have been obvious to modify Mishima based on the teachings of Hoetzel to arrive at the claimed temperature sensors of claims 1 and 8 (the insulation covering portions being glass-braided insulation covering portions) because the determination of obviousness is based upon improper hindsight reasoning. However, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, both Mishima and Hoetzel disclose a temperature sensor for sensing the high temperature of an exhaust gas (see Mishima, paragraph 29; and Hoetzel, paragraph 1), wherein Mishima discloses a possible material (PTFE) for electrical insulating tubes (51) of the temperature sensor (paragraphs 19, 20, 25), and Hoetzel discloses a material (glass fiber) for electrical insulating tubes (23) of the temperature sensor (paragraph 16). Therefore, since the thermal resistance temperature, i.e., the melting point temperature, of PTFE is lower than the thermal resistance temperature of glass fiber, the motivation to use glass fiber suggested by Hoetzel as a material for the insulating tubes of Mishima is to provide a material that can withstand higher temperatures as encountered in a high temperature exhaust gas. Therefore, because the rejection takes into account only knowledge which was within the level of ordinary skill before the effective filing date of the claimed invention, as stated above with 
 Applicant’s arguments (pages 10-11 of the response) that there is no reason to modify Mishima with Hoetzel because Hoetzel does not suggest covering the connection portion between the core wires and the lead wires with a glass fiber braid are not persuasive because Hoetzel was not relied upon to suggest covering a connection portion between core wires and lead wires with a glass fiber braid. Mishima was relied upon for disclosing covering the connection portion between the core wires and the lead wires with insulation covering portions, where Hoetzel was relied upon the use of a glass braid material for an insulation covering portion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
3/29/22